Scott, Judge,
delivered the opinion of the court.
There is nothing in the finding of the court which warrants the judgment which was rendered in the cause. This is a very irregular proceeding, and the court wholly mistook its powers and duties in the trial of the action. The only matter which gave any ground for a suit against the defendant in the petition mentioned was the depriving the parents of the services of their child. Yet, in relation to this subject, there is no fact whatever stated in the finding; and thus all foundation for a judgment against the defendant is taken away.
The mother should not have been deprived of the guardianship of her child without notice of the proceedings against her. But if this want of notice rendered the order of the court void, no original suit could be brought to set it aside. It might have been appealed from; or if, as the court declared, the order was void, then all courts would have so regarded it in any proceeding in which it might have been. introduced; and the party in that manner would have obtained every purpose which was contemplated by this singular suit.
No action could be brought for the child. A parent has no property in the person of his child. If he is deprived of his services by another he may sue and recover the value of his services. If the child is taken and held by another unlawfully or illegally restrained of his liberty, a writ of habeas corpus will restore him to his liberty. Courts of equity sometimes on- the filing of a bill will interpose and dispose of the guardianship of a ward of the court.
Judge Richardson concurring, the judgment will be reversed; Judge Napton not sitting.